United States Court of Appeals
                                                                                                Fifth Circuit
                                                                                             F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                               July 12, 2006
                                   FOR THE FIFTH CIRCUIT
                                                                                         Charles R. Fulbruge III
                                                                                                 Clerk


                                            No. 05-60434
                                          Summary Calendar


BADAR SIDDIQI,


                                                          Petitioner,

                                                 versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,


                                                          Respondent.

                       -------------------------------------------------------------
                               Petition for Review of an Order of the
                                    Board of Immigration Appeals
                                        BIA No. A78 551 899
                       -------------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       Badar Siddiqi petitions this court for review of the Board of Immigration Appeals’s (BIA)

decision denying asylum, withholding of removal, and protection under the Convention Against

Torture (CAT). As to his asylum application, Siddiqi seeks to challenge the BIA’s determination

that his application was untimely under 8 U.S.C. § 1158(a)(2)(B). This court lacks jurisdiction to




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
review the BIA’s determination that Siddiqi’s asylum application was untimely. See § 1158(a)(3).

The petition for review is thus DISMISSED as to the asylum claim.

       Siddiqi argues that the BIA erred in denying his application for withholding of removal.

Siddiqi fails to demonstrate that the alleged isolated incidents of mistreatment or his status as a

young, male Muhajir establish a “clear probability” that he would be persecuted upon his return to

Pakistan. This court has held that similar allegations of mistreatment do not rise to the level of

persecution.   See, e.g., Abdel-Masieh v. INS, 73 F.3d 579, 584 (5th Cir. 1996); Fleurinor v. INS,

585 F.2d 129, 132 (5th Cir. 1978). Because the immigration judge’s findings are supported by

substantial evidence and the evidence does not compel a contrary conclusion, the petition for review

is DENIED. See Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996); Chun v. INS, 40 F.3d
76, 78 (5th Cir. 1994).

       Siddiqi does not brief the BIA’s denial of relief under the CAT. Accordingly, Siddiqi has

waived the claim. See Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993).

       PETITION DISMISSED IN PART AND DENIED IN PART.




                                               -2-